                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TERRY M. GEORGE,

                 Plaintiff,

         v.                                                Case No. 18-cv-1518-JPG

 JOHN LAKIN, RANDY YOUNG,
 CHRISTOPHER EALES, and CRAIG
 RICHERT,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

27) of Magistrate Judge Mark A. Beatty recommending that the Court grant the motion of Craig

Richert, the only defendant remaining in this case, to dismiss the remaining claim against him

(Count 3 of the First Amended Complaint) for lack of prosecution and for failure to comply with

a court order (Doc. 26). No party has objected to the Report.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 27);
  •   GRANTS Richert’s motion to dismiss for lack of prosecution (Doc. 26);

  •   DISMISSES plaintiff Terry M. George’s remaining claim against Richert (Count 3 of the
      First Amended Complaint) with prejudice, pursuant to Federal Rule of Civil Procedure
      41(b) and the Court’s inherent authority to manage its docket, see In re Bluestein & Co.,
      68 F.3d 1022, 1025 (7th Cir. 1995), for failure to prosecute and for failure to obey a court
      order; and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: December 11, 2019

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE




                                               2
